Citation Nr: 1640904	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  11-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ear wax build up.

3.  Entitlement to an increased rating for thoracic scoliosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1994 to September 2002.

This case comes to the Board of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado, that, in pertinent part, declined to reopen the Veteran's claim for service connection for bilateral hearing loss, denied her claim for service connection for ear wax build up, and granted a 20 percent rating for her service-connected thoracic scoliosis.

In May 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record. 

The issue of an increased rating for thoracic scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

On the record during her May 2016 Board hearing, and in a signed document received by VA on May 12, 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that she wanted to withdraw her appeal with regard to her claims for service connection for bilateral hearing loss and ear wax build up.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to the claim for service connection for ear wax build up and whether new and material evidence was received to reopen her claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal as to her claims for service connection for ear wax build up and whether new and material evidence was received to reopen her claim for service connection for bilateral hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims for service connection for ear wax build up and whether new and material evidence has been received to reopen her claim for service connection for bilateral hearing loss, and they are dismissed.


ORDER

The appeal as to the issue as to whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection bilateral hearing loss is dismissed.

The appeal as to the issue for service connection for ear wax build up is dismissed.


REMAND

In January 2016, the Veteran underwent a VA examination.  She reported more pain and stiffness in her thoracic spine by about 50 percent since her last VA examination in April 2010.  The Veteran complained of constant sharp pain to her thoracic spine that she rated as a 6 or 7 out of 10 with flare-ups of sharper pain twice a week that lasted 15 minutes and she rated as 7 out of 10 in severity.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups of thoracic spine pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32,38 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

Further, the January 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.   Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the April 2010 prior examination.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Cheyenne, Wyoming, and at the Fort Collins and Greeley Community Based Outpatient Clinics (CBOCs), since July 2016, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's VA treatment since July 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim. 

2. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination of her thoracic spine, that measures both active and passive range of motion and in weight bearing and non-weight bearing.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in April 2010.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the thoracic scoliosis has had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


